In Habeas Corpus and Prohibition. On respondents' motions to dismiss. Motions denied. Motion to seal record of respondent Adoption Link, Inc., granted. Motion to seal motion to dismiss of respondents Judge O'Diam and Judge Tornichio granted. Motion of respondent K.B. for leave to file under seal granted. Alternative writ of prohibition granted. The following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. 12.05: Relator shall file her evidence and brief within seven days, respondents shall file their evidence and briefs within seven days after the filing of relator's brief, and relator may file a reply brief within three days after the filing of respondents' briefs.